In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Colangelo, J.), entered August 21, 2012, as denied her motion for leave to renew her prior motion to modify the parties’ stipulation of settlement, which had been denied in an order of the same court dated May 22, 2012.
Ordered that the order entered August 21, 2012, is affirmed insofar as appealed from, with costs.
The new facts adduced on the motion for leave to renew would not have changed the prior determination, which denied the defendant’s motion to modify a stipulation of settlement entered into by the parties in November 2011 (see CFLR 2221 [e] [2]). As such, the motion for leave to renew was properly denied (see Semenov v Semenov, 98 AD3d 962 [2012]).
The defendant’s remaining contentions are without merit. Dillon, J.P., Dickerson, Hall and Austin, JJ., concur.